DETAILED ACTION
This Office action is in response to the amendment received October 27, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MARUYAMA et al (2013/0059252).
The claimed invention recites the following:

    PNG
    media_image1.png
    622
    659
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    794
    668
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    420
    664
    media_image3.png
    Greyscale

MARUYAMA et al disclose a method for making a polymer wherein the monomer unit (M-1) is polymerized with a monomer (M-4), found on pages 21-22, then the functional group on M-1 is converted to a hydroxyl group by deacetylation which meets the claimed second step of obtaining Formula (1) by deprotecting the “-OY” group in Formula (2), see synthetic process below:

    PNG
    media_image4.png
    496
    442
    media_image4.png
    Greyscale

	MARUYAMA et al lack the use of claimed of a resorcinol group (two hydroxyl groups on the aromatic ring) in a working example, but teaches the skilled artisan that aromatic rings can have 1 to 5+2n hydroxyl groups as seen on page 2, paragraph [0023] shown below:

    PNG
    media_image5.png
    878
    425
    media_image5.png
    Greyscale

	With respect to Formula (1), this compound is met by Formula (i-1) above which directs the skilled artisan to use a first repeating unit where n=0 and m=2, giving a resorcinol group.  With respect to the second repeating unit containing a group that decomposes by the action of an acid to generate a polar group, and the resin/resin precursor including at least one repeating unit (c) selected from the group consisting of a repeating unit containing a lactone structure, a repeating unit that contains an organic group containing a polar group, and a repeating unit containing a group that generates an acid upon irradiation with actinic rays or radiation, applicants are directed to page 24,Table 2 shown below:

    PNG
    media_image6.png
    460
    672
    media_image6.png
    Greyscale
 
Synthesis Examples 9-13 render obvious the claimed polymer having the second repeating unit and repeating unit (c), for instance see Synthesis Example 12 which contains M-1, M-4 and M-9 below:
    PNG
    media_image7.png
    214
    290
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    176
    296
    media_image8.png
    Greyscale

 
    PNG
    media_image9.png
    214
    289
    media_image9.png
    Greyscale

(M-4) meets the claimed Formula (A1), and (M-9) meets the claimed repeating unit (c) for a lactone structure. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select a repeating unit of formula (i-1) on page 2 wherein n=0 and m=2 to arrive at the claimed method of making a polymer having units of Formula (1), Formula (A-1) and a unit containing a lactone structure with the reasonable expectation having a polymer for photoresist composition with improved sensitivity, nano edge roughness and resolution as taught by MARUYAMA et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
December 1, 2022